t c memo united_states tax_court anthony f cutaia and susan d cutaia petitioners v commissioner of internal revenue respondent docket no filed date richard j rothman jeffrey h pasternak and gilbert t perlman for petitioners drita tonuzi henry s schneiderman and roland barral for respondent memorandum opinion chiechi judge this case is before the court on petition- ers' motion for leave to file motion to vacate decision and enter revised decision petitioners' motion respondent filed an objection to the granting of petitioners' motion and an affidavit setting forth facts in support of that objection respondent's objection we shall deny petitioners' motion background on date respondent issued a notice_of_deficiency notice to petitioners that determined a deficiency in and additions to their federal_income_tax for each of the years and years at issue on date petitioners timely filed a petition this case was calendared for trial at the court's trial session in new york new york that began on date on that date a stipulation of settlement stipulation of settlement executed by the respective counsel for petitioners and respondent was filed in this case and days until date were requested and granted by the court within which to submit stipulated decision documents the stipulation of settlement stated inter alia the parties agree to this stipulation of settlement which resolves all of the issues in this case on date respondent provided petitioners with compu- tations reflecting the stipulation of settlement on date the court issued an order in which it directed the parties to submit stipulated decision documents to the court or otherwise file appropriate motions with the court on or before date on date respondent filed a motion for entry of decision in this case respondent's motion for entry of decision to which the court ordered petitioners to respond by date on date the court received stipulated deci- sion documents that were executed by the respective counsel for petitioners and respondent on date the court entered a decision in this case pursuant to the agreement of the parties after the decision in this case was entered for the years at issue petitioners and respondent signed on september and date respectively a closing_agreement with respect to petitioners' taxable years and closing_agreement the closing_agreement set forth the agreement of petitioners and respondent a that petitioners have a federal_income_tax liability for their taxable_year in the amount of dollar_figure which was assessed and paid in full and b that there is no deficiency in federal_income_tax due from or overpayment due to petitioners for that year and a that petitioners have a federal income liability for their taxable_year in the amount of dollar_figure and b that there is an overpayment in federal_income_tax due them for that year in the amount of dollar_figure discussion the court's decision in this case was entered on date no notice of appeal or timely motion to vacate or revise the decision was filed in this case see sec and consequently the court denied respondent's motion for entry of decision as moot all section references are to the internal_revenue_code in continued rule and the decision herein became final on date see sec_7481 fed r app p a petitioners' motion was filed on date almost a year after the court entered the decision in this case once a decision becomes final the court may vacate it only in narrowly circumscribed situations such as where the decision was obtained through fraud on the court see 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 n 2d cir or where the decision is void or a legal nullity for lack of this court's jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 the court_of_appeals for the ninth circuit has defined the phrase fraud on the court to be 'an unconscionable plan or scheme which is designed to improperly influence the court in its decision ' 441_f2d_930 9th cir quoting 281_f2d_304 9th cir continued effect at relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court_of_appeals for the fifth circuit has indicated that in extraordinary circumstances this court has the power in its discretion to vacate and correct a final_decision where it is based on a mutual mistake of fact see 63_f2d_630 5th cir but see 51_f3d_618 6th cir see abatti v commissioner supra the court_of_appeals for the second circuit has adopted the following definition of the phrase fraud on the court that is set forth in moore moore's federal practice par pincite 2d ed fraud on the court should we believe embrace only that species of fraud which does or attempts to defile the court itself or is a fraud perpetrated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjudging cases see senate realty corp v commissioner supra pincite 459_f2d_1072 2d cir see also 86_tc_1319 affd 859_f2d_115 9th cir in order to prove fraud on the court petitioners have the burden of establishing that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court abatti v commissioner supra pincite see 113_f3d_670 7th cir affg tcmemo_1995_209 and cases cited therein petitioners argue that this court has the power to vacate the decision in this case under rule or rule b of the federal rules of civil procedure although petitioners' motion fed r civ p b provides in pertinent part on motion and upon such terms as are just the court may relieve a party or a party's legal_representative from a final judgment order or proceeding for the following continued cites some cases involving application of the phrase fraud on the court petitioners do not contend in that motion that the decision in this case was obtained through fraud on the court instead petitioners contend that they should be granted leave to file a motion to vacate and revise the decision in this case because subsequent to entry of that decision they discovered evidence which they claim respondent wrongfully withheld and which they assert shows that they are entitled to interest deductions for their taxable years and respon- dent argues that petitioners have not established that this court should exercise its discretion under rule to grant them leave to file a motion to vacate and revise the decision in this case respondent further argues that not all of the reasons specified in rule b of the federal rules of civil procedure are appli- cable in this court to relieve a party from a final_decision and continued reasons mistake inadvertence surprise or excusable neglect newly discovered evidence which by due dili- gence could not have been discovered in time to move for a new trial under rule b fraud whether heretofore denominated intrinsic or extrinsic misrepresentation or other misconduct of an adverse_party the judgment is void the judgment has been satisfied released or discharged or a prior judgment upon which it is based has been reversed or otherwise vacated or it is no longer equitable that the judgment should have prospective appli- cation or any other reason justifying relief from the operation of the judgment the motion shall be made within a reasonable_time and for reasons and not more than one year after the judgment order or proceeding was entered or taken that even if they were petitioners have not shown that they are entitled to the relief that they seek under that rule we agree with respondent based on our review of the entire record before us we find that petitioners have failed to show that the decision entered in this case is the result of fraud on the court or any other situation that warrants our exercise of our discretion under rule to grant petitioners' motion we also reject petitioners' argument relating to rule b of the federal rules of civil procedure assuming arguendo that all of the reasons specified in that rule were criteria that this court may apply in deciding whether petitioners' motion should be granted on the record before us petitioners have failed to establish that they are entitled to relief under rule b of the federal rules of civil procedure in this connection the record does not establish as facts petitioners' contentions that they did not have information with respect to certain claimed interest_expense deductions for their taxable years and until date when respondent provided petitioners with final interest calculations or that they could not have discovered such information prior to that time nor does the record show that petitioners could not have included as part of the stipulation of settlement with respondent provisions relating to whether they are entitled to interest_expense deductions for those taxable years based on the entire record before us we find that petition- ers have failed to persuade us that we should grant them leave to file a motion to vacate the decision and enter a revised decision in this case to reflect the foregoing an order will be issued denying petitioners' motion for leave to file motion to vacate decision and enter revised decision
